Case 1:18-cv-00681-RJL Document 165-3 Filed 03/13/20 Page 1 of 2




        Exhibit 2
     Case 1:18-cv-00681-RJL Document 165-3 Filed 03/13/20 Page 2 of 2



From:             Eden Ouainton
To:               Joshua Riley: Michael Gottlieb; Meryl Governski; 5am..!::!.a!!
Subject:          Notice of Intent to Serve Third Party Subpoenas
Date:             Tuesday, February 25, 2020 1:51:24 PM
Attachments:      Notice of Intent to Serve Subpoena Antoine Weston.pdf
                  Notice of Intent to Serve Subpoena Elissa Nadworny.pdf
                  Notice of Intent to Serve Subpoena Eric Baker.pdf
                  Notice of Intent to Serve Subpoena Michael Cass Antony.pdf
                  Notice of Intent to Serve Subpoena Dov Friedman .pdf



CAUTION : External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Please see attached.

Eden P. Quainton
Quainton Law, PLLC
I 001 A venue of the Americas, 11th Floor
New York, NY 10018
Tel: 212.813.8389
Fax: 212.813.8390
Cell: 202.360.6296
www.quainton law.co111
